                                                                EXHIBIT



Case 6:21-cv-03064-RK Document 1-1 Filed 03/04/21 Page 1 of 7
                                                                 A
Case 6:21-cv-03064-RK Document 1-1 Filed 03/04/21 Page 2 of 7
Case 6:21-cv-03064-RK Document 1-1 Filed 03/04/21 Page 3 of 7
Case 6:21-cv-03064-RK Document 1-1 Filed 03/04/21 Page 4 of 7
Case 6:21-cv-03064-RK Document 1-1 Filed 03/04/21 Page 5 of 7
Case 6:21-cv-03064-RK Document 1-1 Filed 03/04/21 Page 6 of 7
Case 6:21-cv-03064-RK Document 1-1 Filed 03/04/21 Page 7 of 7
